IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

BRITISH
TELECOMMUNICATIONS PLC
and BT AMERICAS, INC.,

Plaintiffs,

Vv. Civ. No. 18-1018-CFC-MPT

FORTINET INC.,

 

Defendant.

 

ORDER
In Wilmington, this Sth day of December 2019:
IT IS HEREBY ORDERED, for the reasons stated in the Memorandum
Opinion filed on this date, that:
1. The Magistrate Judge’s recommendation that the Court deny Defendant’s
motion to dismiss (D.I. 32) is ADOPTED;
2. Defendant’s objections to the Report and Recommendation (D.I. 36) are
OVERRULED; and

3. Defendant’s Motion to Dismiss under Rule 12(b)(1) and The Doctrine of
Forum Non Conveniens (D.I. 9) is DENIED.

Ch LAL

UNITED STATES DISYRICT JUDGE
